Citation Nr: 0737646	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post removal of sesamoid bone, right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1997 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Washington, DC, Regional Office (RO).  Jurisdiction has since 
been transferred to the Phoenix, Arizona RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that on her substantive appeal (VA 
Form 9), filed in April 2005, the veteran checked a box 
indicating that she desired a hearing before a Member of the 
Board at the RO (travel board hearing).  The veteran also 
indicated that a video conference was acceptable.  On this 
form, the veteran indicated her current address, which was 
the same address that VA had on file.  

Subsequent to submission of her substantive appeal, the 
record reflects that in May 2005, the Phoenix RO received a 
memorandum from the Disabled American Veterans National 
Service Organization (DAV) indicating that the veteran's 
address had changed, and that all correspondence should be 
sent to this new address.  

The record also reflects that in January 2006, the Phoenix RO 
received correspondence from the veteran indicating that VA 
should change the direct deposit information on her bank 
account.  This correspondence also indicated a address that 
was not the same as either the May 2005 DAV memorandum or the 
address provided on the veteran's substantive appeal.

Although the veteran provided the Phoenix RO with new 
addresses, the Phoenix RO continued to send correspondence to 
the address listed on the veteran's substantive appeal.  This 
correspondence included the notice regarding the veteran's 
Travel Board hearing, scheduled for April 2007.  The record 
indicates that the veteran failed to appear for her hearing.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107) 
(West 2002) (pertaining specifically to hearings before the 
Board).  Adequate notice of the time and place of a hearing 
before the Board is required, and in this case, the appellant 
has not withdrawn the hearing request.  38 C.F.R. § 19.76 
(2007).  Hence, a remand of this matter to the RO is 
required.

Accordingly, the case is REMANDED for the following action:

After verifying the veteran's current 
address, schedule the veteran for a Travel 
Board Hearing before a Veterans Law Judge, 
pursuant to her April 2005 request.  The 
RO should notify the veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. §§ 19.76, 20.704(b) (2007).  
Notice sent to the veteran regarding this 
hearing must be the exact address provided 
by the veteran, including an apartment 
number, if the veteran provides one.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.  

The Board intimates no opinion, legal or factual, as to the 
ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



